Citation Nr: 0827934	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  99-21 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
degenerative arthritis of the cervical spine (claimed as neck 
pain.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought on 
appeal.  

In December 1999, the veteran presented testimony at a 
hearing at the RO.  A transcript of this hearing is in the 
veteran's claims folder.

In June 2005, the Board remanded the issue of entitlement to 
service connection for degenerative arthritis of the cervical 
spine to provide notice and to obtain Social Security 
Administration (SSA) records.  Although the requested 
development has been completed, as will be discussed below, 
the Board finds that another remand is necessary.  Therefore, 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, in June 2005, the Board remanded the issue of 
entitlement to service connection for degenerative arthritis 
of the cervical spine for further development.  However, 
after a thorough review of the veteran's claims file, the 
Board finds that the issue on appeal as been the subject of 
prior final rating decisions.  Thus, the issue has been 
recharacterized as whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for degenerative arthritis of the cervical spine.  

In this regard, in February 1977, the veteran filed a claim 
for entitlement to service connection for arthritis of the 
neck.  A May 1977 RO decision denied entitlement to service 
connection for arthritis because arthritis was not shown in 
the service medical records or within the presumptive period 
following discharge from service.  The veteran was notified 
of that decision in June 1977, but did not appeal within the 
applicable time period, which rendered that decision final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In September 1980, the veteran filed a second claim for 
arthritis of the neck.  The veteran was sent a letter dated 
in November 1980 which informed him that in order for his 
claim to be reconsidered, he had to submit additional 
evidence and that if the evidence was not received within one 
year, no benefits may be payable on the basis of the pending 
claim.  A notation to this letter dated in November 1981 
reflected that no reply was received within the one year 
period.  

In August 1985, the veteran filed a third claim for arthritis 
of the neck.  An October 1985 RO decision denied the claim 
for service connection for arthritis stating that the new 
evidence submitted did not give direct evidence to show that 
arthritis was incurred in or was aggravated by service.  
Additionally, there continued to be no diagnosis during 
service or within one year following service.  That decision 
too became final as the veteran did not respond to the notice 
of the decision within one year.  

In an August 1988 letter, the veteran was informed that the 
RO had considered his claim for painful joints and arthritis 
on a new factual basis but determined that the evidence did 
not present a new factual basis to establish service 
connection.  

A July 1989 RO decision denied service connection for painful 
joints and arthritis but granted non-service connected 
pension for arthritis.  In April 1995, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim for entitlement to service connection for painful 
joints.  Again, the evidence did not indicate treatment for 
cervical spine arthritis during service or any medical 
opinion relating the condition to service or within one year 
following separation.  As the veteran did not appeal that 
decision within the one year period, it is final.  

In April 1998, the veteran filed a claim for the residuals of 
shrapnel wound to his neck, which he characterized as 
constant pain.  The veteran was denied entitlement to service 
connection for cervical spine degenerative arthritis in 
December 1998.  However, as outlined above, as the veteran 
was claiming service connection for the same neck disability 
for which he was last previously denied in April 1995.  
Consequently, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  Thus, 
the issue has been characterized as reflected above.  

The Board notes that the veteran has been provided with 
notice pertaining to establishing service connection on a 
direct and secondary basis in March 2001.  Pursuant to the 
June 2005 remand, notice was again provided in July 2005 and 
March 2007.  However, the veteran has not been given the Kent 
v. Nicholson, 20 Vet. App. 1 (2006) notice information.  In 
Kent, the United States Court of Appeals for Veterans Claims 
(the Court) addressed directives consistent with the Veterans 
Claims Assistance Act (VCAA) with regard to new and material 
evidence.  

The Court stated that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a service 
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  

In this case, the veteran was not provided specific notice of 
what constitutes material evidence in the case at hand.  The 
failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because she or he would not know what evidence was needed to 
reopen her or his claim.  Accordingly, this case must be 
remanded for the claimant to be furnished specific 
notification of the reason for the prior final denial and of 
what constitutes material evidence.  

Moreover, the Board notes that the veteran filed his claim in 
April 1998, yet the May 2004 supplemental statement of the 
case (SSOC) contained the current version of 38 C.F.R. 
§ 3.156(a) and did not include the old regulation in 
effective prior to August 29, 2001.  Therefore on remand, the 
veteran should be provided with the definition of new and 
material evidence in effect prior to the regulation change on 
August 29, 2001.  

In addition, in September 2006, while this appeal was 
pending, 38 C.F.R. § 3.310 was amended.  Therefore, on 
remand, the RO should provide the veteran with the new 
version.  38 C.F.R. § 3.310(b) (2007).

Accordingly, the case is REMANDED for the following action:

The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; and (3) inform the 
claimant about the information and 
evidence the claimant is expected to 
provide.

The VCAA notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The VCAA notice should include specific 
notice of why the claim was previously 
denied and what constitutes material 
evidence for the purpose of reopening the 
claim.  

The VCAA notice should also notify the 
veteran of the definition of new and 
material evidence to reopen his claim as 
set forth in the version of 38 C.F.R. 
§ 3.156(a) of VA regulations in effect 
prior to August 29, 2001.  In addition, 
the veteran should be provided with the 
new version of 38 C.F.R. § 3.310(b) 
(2007).

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record and considering the 
pertinent law and regulations.  If the issue 
remains denied, the veteran should be 
provided with a supplemental statement of the 
case as to the issue on appeal, and afforded 
a reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
J. Connolly Jevtich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).


